Exhibit 10.1

EXECUTION VERSION

INCREMENTAL FACILITY AMENDMENT AND AMENDMENT NO. 1 (this “Amendment”) dated as
of June 15, 2007, among HEXION LLC, a Delaware limited liability company
(“Holdings”), HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation (the
“U.S. Borrower”), HEXION SPECIALTY CHEMICALS CANADA, INC., a Canadian
corporation (the “Canadian Borrower”), HEXION SPECIALTY CHEMICALS B.V., a
company organized under the laws of The Netherlands (the “Dutch Borrower”),
HEXION SPECIALTY CHEMICALS UK LIMITED, a corporation organized under the laws of
England and Wales, and BORDEN CHEMICAL UK LIMITED, a corporation organized under
the laws of England and Wales (together, the “U.K. Borrowers” and, together with
the U.S. Borrower, the Canadian Borrower and the Dutch Borrower, the
“Borrowers”), the LENDERS (as defined below) party hereto and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) under the Second Amended and Restated Credit Agreement referred to
below, to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 3, 2006, among Holdings, the Borrowers, the Lenders party thereto from
time to time and the agents, arrangers and bookrunners party thereto, as in
effect immediately prior to this Amendment (the “Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks (such
terms and each other capitalized term used but not defined herein having the
meaning assigned to such term in the Credit Agreement (as amended hereby)) have
extended credit to the Borrowers, and have agreed to extend credit to the
Borrowers, in each case pursuant to the terms and subject to the conditions set
forth therein.

B. The Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein.

C. The undersigned Lenders are willing to so amend the Credit Agreement pursuant
to the terms and subject to the conditions set forth herein.

D. Pursuant to Section 2.21 of the Credit Agreement, the Borrowers have further
requested that the Incremental Lenders (as defined below) provide Incremental
Term Loans in the form of Other Term Loans in an aggregate principal amount of
$200,000,000 (of which $100,000,000 will be made in euros) (the commitments of
the Incremental Lenders to make such Incremental Term Loans being referred to
herein as the “Excluded Incremental Term Loan Commitments”).

E. The Incremental Lenders are willing to provide such Incremental Term Loans to
the Dutch Borrower pursuant to the terms and subject to the conditions set forth
herein.



--------------------------------------------------------------------------------

F. With respect to such Incremental Term Loans J.P. Morgan Securities Inc. and
Credit Suisse Securities (USA) LLC will act as joint lead arrangers and joint
bookrunners (together, in such capacities, the “Incremental Arrangers”).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Effective Date” shall mean the date on which all the conditions set
forth or referred to in Section 18 hereof shall have been satisfied (or waived
by each of the requisite Lenders).

“Amendment Transactions” shall mean the execution and delivery of this Amendment
and the Reaffirmation Agreement (as defined in Section 16(i) hereof) by each
Person party hereto or thereto, the satisfaction of the conditions to the
effectiveness hereof and thereof and the consummation of the transactions
contemplated hereby and thereby.

“Acquisition Agreement” shall mean that certain Business Transfer Agreement by
and among Arkema GmbH, Arkema (SA), Blitz F07-sechzig-zwei GmbH and Hexion
Specialty Chemicals, Inc., dated as of May 24, 2007, as amended or supplemented
as of the date of this Agreement.

“Fee Letter” shall mean the Fee Letter dated May 22, 2007, by and among the U.S.
Borrower, the Incremental Arrangers and the other parties party thereto.

“Incremental Effective Date” shall mean the date on which all the conditions set
forth or referred to in Section 16 hereof shall have been satisfied (or waived
by each of the Incremental Lenders).

“Incremental Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Lender” hereunder
pursuant to Section 9.04 of the Credit Agreement.

“Tranche C-5 Term Loan Commitment” shall mean, with respect to each Incremental
Lender, the commitment of such Incremental Lender to make a Tranche C-5 Term
Loan hereunder on the Incremental Effective Date, expressed as an amount
representing the maximum principal amount of the Tranche C-5 Term Loan to be
made by such Incremental Lender hereunder, as set forth on Schedule 1 hereto or
in the Assignment and Acceptance Agreement pursuant to which such Incremental
Lender shall have assumed its Incremental Term Loan Commitment, as applicable.
The aggregate amount of the Incremental Tranche C-5 Term Loan Commitments of all
Incremental Lenders as of the date of this Amendment is $100,000,000.

 

2



--------------------------------------------------------------------------------

“Tranche C-5 Term Loans” shall mean the loans made pursuant to Section 2 of this
Amendment.

“Tranche C-6 Term Loan Commitment” shall mean, with respect to each Incremental
Lender, the commitment of such Incremental Lender to make a Tranche C-6 Term
Loan hereunder on the Incremental Effective Date, expressed as an amount
representing the maximum principal amount of the Tranche C-6 Term Loan to be
made by such Incremental Lender hereunder, as set forth on Schedule 1 hereto or
in the Assignment and Acceptance Agreement pursuant to which such Incremental
Lender shall have assumed its Incremental Term Loan Commitment, as applicable.
The aggregate amount of the Incremental Tranche C-6 Term Loan Commitments of all
Incremental Lenders as of the date of this Amendment is an amount in euros equal
to $100,000,000.

“Tranche C-6 Term Loans” shall mean the loans made pursuant to Section 2 of this
Amendment.

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Incremental Lender agrees to make (i) Tranche C-5 Term Loans to the Dutch
Borrower in U.S. Dollars from its U.S. Lending Office on the Incremental
Effective Date in a principal amount not to exceed such Incremental Lender’s
Tranche C-5 Term Loan Commitment and (ii) Tranche C-6 Term Loans to the Dutch
Borrower in euros from its Euro Lending Office on the Incremental Effective Date
in a principal amount not to exceed such Incremental Lender’s Tranche C-6 Term
Loan Commitment. The funding of the Tranche C-5 Term Loans and the Tranche C-6
Term Loans on the Incremental Effective Date shall be consummated at a closing
to be held at the offices of O’Melveny & Myers LLP, or at such other place as
the Borrowers and the Administrative Agent shall agree upon. Unless previously
terminated, the Tranche C-5 Term Loan Commitments and the Tranche C-6 Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Incremental
Effective Date.

SECTION 3. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:

“Arkema Acquiror” shall mean Blitz F07-sechzig-zwei GmbH.

“Dutch Financial Supervisory Act” shall mean the Financial Supervision Act (Wet
op het Financieel Toezicht), as amended from time to time

“First Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in Section 1 of the Incremental and First Amendment.

“Incremental and First Amendment” shall mean the Incremental Facility Amendment
and Amendment No. 1, dated as of June 15, 2007, among Holdings, the Borrowers,
the Lenders party thereto and the Administrative Agent.

“Incremental Effective Date” shall have the meaning set forth in Section 1 of
the Incremental and First Amendment.

 

3



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean any voluntary prepayment or redemption of
outstanding Term Loans, other than in connection with any merger, disposition or
acquisition, resulting from any repayment, refinancing, substitution or
replacement, in whole or in part, of all or a portion of principal of the
outstanding Term Loans, directly or indirectly, from the net proceeds of any
Indebtedness of the Borrowers having an effective interest rate that is less
than the Applicable Margin for the Term Loans, including, without limitation, as
may be effected through any Incremental Term Loans or any other new or
additional loans under this Agreement or by an amendment of any provisions of
this Agreement relating to the Applicable Margin for the Term Loans.

“Tranche C-5 Lender” shall mean a Lender with a Tranche C-5 Term Loan Commitment
or an outstanding Tranche C-5 Term Loan.

“Tranche C-5 Term Loan Commitment” shall have the meaning set forth in Section 1
of the Incremental and First Amendment.

“Tranche C-5 Term Loans” shall have the meaning set forth in Section 1 of the
Incremental and First Amendment.

“Tranche C-6 Lender” shall mean a Lender with a Tranche C-6 Term Loan Commitment
or an outstanding Tranche C-6 Term Loan.

“Tranche C-6 Term Loan Commitment” shall have the meaning set forth in Section 1
of the Incremental and First Amendment.

“Tranche C-6 Term Loans” shall have the meaning set forth in Section 1 of the
Incremental and First Amendment.

(b) The definition of the term “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the text “2.50% per annum in the
case of any Eurocurrency Loan and 1.00% per annum in the case of any ABR Loan or
Base Rate Loan “ and replacing it with “2.25% per annum in the case of any
Eurocurrency Loan and 0.75% per annum in the case of any ABR Loan or Base Rate
Loan” and (ii) deleting the text “and (ii)” and replacing it with “, (ii) with
respect to any Tranche C-3 Credit-Linked Deposit or Tranche C-3 L/C
Disbursement, as applicable, 2.50% per annum in the case of any Eurocurrency
Loan and 1.00% in the case of any ABR Loan or Base Rate Loan and (iii)”.

(c) The definition of the term “Class” in Section 1.01 of the Credit Agreement
is hereby amended by inserting the text “Tranche C-5 Term Loans, Tranche C-6
Term Loans,” immediately following the occurrence of the text “Tranche C-4 Term
Loans,” set forth therein and is hereby further amended by inserting the text
“Tranche C-5 Term Loan Commitment, Tranche C-6 Term Loan Commitment,”
immediately following the occurrence of the text “Tranche C-4 Term Loan
Commitment,” set forth therein.

(d) The definition of the term “Commitments” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “Tranche C-5 Term Loan
Commitment, Tranche C-6 Term Loan Commitment,” immediately following the
occurrence of the text “Tranche C-4 Term Loan Commitment,” set forth therein.

 

4



--------------------------------------------------------------------------------

(e) The definition of the term “Dutch Banking Act” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(f) The definition of the term “Dutch Term Loan Obligations” in Section 1.01 of
the Credit Agreement is hereby amended by inserting the text “, the Tranche C-5
Term Loans and the Tranche C-6 Term Loans” immediately following each occurrence
of the text “the Tranche C-2 Term Loans” set forth therein.

(g) The definition of the term “Euro Lending Office” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced by the following
text:

“Euro Lending Office” shall mean, as to any European Tranche Lender, Tranche C-2
Lender or Tranche C-6 Lender, the applicable branch, office or Affiliate of such
European Tranche Lender, Tranche C-2 Lender or Tranche C-6 Lender designated
(i) by such European Tranche Lender to make Loans to the Dutch Borrower and the
U.K. Borrowers or (ii) by such Tranche C-2 Lender or Tranche C-6 Lender to make
Loans to the Dutch Borrower.

(h) The definition of the term “Exemption Regulation” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.

(i) The definition of the term “Foreign Subsidiary Loan Party” in Section 1.01
of the Credit Agreement is hereby amended by deleting the text set forth between
parentheses in clause (c) thereof and replacing it with the text “other than the
Arkema Acquiror and each of its subsidiaries until the actions contemplated by
Section 5.14 have been consummated”.

(j) The definition of the term “Incremental Amount” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “$200.0 million” set
forth therein and replacing it with the text “$300.0 million” and is further
amended by inserting the words “(other than Excluded Incremental Term Loan
Commitments (as defined in the Incremental and First Amendment))” immediately
after the words “Incremental Term Loan Commitments” set forth therein.

(k) The definition of the term “Incremental Term Loans” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “or” immediately
preceding the text “Tranche C-4 Term Loans” set forth therein and replacing it
with the symbol “, “ and is further amended by inserting the text “Tranche C-5
Term Loans or Tranche C-6 Term Loans” immediately following the occurrence of
the text “Tranche C-4 Term Loans” set forth therein.

(l) The definition of the term “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “the Incremental and First
Amendment,” immediately following the occurrence of the text “the Amendment
Agreement,” set forth therein.

(m) The definition of the term “PMP” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety and replaced by the following text:

“PMP” shall mean shall mean any entity which extends funds to the Dutch Borrower
of €50,000 (or its equivalent thereof in another currency) or more.

 

5



--------------------------------------------------------------------------------

(n) The definition of the term “Policy Guidelines” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(o) The definition of the term “Term Loans” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, Tranche C-5 Term Loans,
Tranche C-6 Term Loans” immediately following the occurrence of the text
“Tranche C-4 Term Loans” set forth therein.

(p) The definition of the term “Tranche” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the text “and” immediately preceding the text
“(g) the Tranche C-4 Term Loan Commitments and the Tranche C-4 Term Loans” set
forth therein and replacing it with the symbol “, “ and is hereby further
amended by inserting the text “(h) the Tranche C-5 Term Loan Commitments and the
Tranche C-5 Term Loans and (i) the Tranche C-6 Term Loan Commitments and the
Tranche C-6 Term Loans” immediately following the text “(g) the Tranche C-4 Term
Loan Commitments and the Tranche C-4 Term Loans” set forth therein.

(q) The definition of the term “Transactions” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Transactions” shall mean, collectively, (a) the consummation of the Debt Tender
Offer, (b) the Existing Borden Floating Rate Notes Redemption, (c) the sale and
issuance of the New Second Secured Notes and the execution and delivery of the
New Second Secured Notes Documents, (d) the entering into of the Amendment
Agreement and the other Loan Documents and the incurrence of all Tranche C-4
Initial Term Loans hereunder on the Amendment Effective Date and the incurrence
of all Tranche C-1 Delayed Draw Term Loans on and after the Amendment Effective
Date, (e) the declaration and payment of a dividend or other distribution on or
after the Amendment Effective Date in an amount not to exceed $500.0 million to
shareholders of the U.S. Borrower and its direct and indirect parents, (f) the
entering into of the Incremental and First Amendment and the other Loan
Documents and the incurrence of all Tranche C-5 Term Loans and Tranche C-6 Term
Loans thereunder on the Incremental Effective Date, (g) the acquisition,
directly or indirectly, of assets or equity interests of the German resins and
formaldehyde business of Arkema GmbH and (h) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
First Amendment Effective Date.

(r) The definition of the term “U.S. Lending Office” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced by the following
text:

“U.S. Lending Office” shall mean, (i) as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the U.S. Borrower or (ii) as to any Tranche C-5 Lender, the applicable branch,
office or Affiliate of such Tranche C-5 Lender designated by such Tranche C-5
Lender to make Loans to the Dutch Borrower.

SECTION 4. Amendment to Section 2.02. Section 2.02(c) of the Credit Agreement is
hereby amended by inserting the text “, the Tranche C-5 Term Loans, the Tranche
C-6 Term Loans” immediately following the occurrence of the text “the Tranche
C-4 Term Loans” set forth therein.

 

6



--------------------------------------------------------------------------------

SECTION 5. Amendment to Section 2.11. (a) Section 2.11(a)(i) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text
and table:

“(i) Subject to the other paragraphs of this Section, the U.S. Borrower shall
repay Tranche C-1 Term Borrowings and Tranche C-4 Term Borrowings and the Dutch
Borrower shall repay Tranche C-2 Term Borrowings, Tranche C-5 Term Borrowings
and Tranche C-6 Term Borrowings on each date set forth below (each such date
being referred to as a “Term Loan Installment Date”) (v) in the case of Tranche
C-1 Term Borrowings, in the aggregate principal amount equal to the product of
(A) the percentage set forth below opposite such Term Loan Installment Date and
(B) the aggregate principal amount of the Tranche C-1 Term Loans made on or
prior to June 15, 2006, (w), in the case of Tranche C-2 Term Borrowings, in the
aggregate principal amount equal to the product of (A) the percentage set forth
below opposite such Term Loan Installment Date and (B) the aggregate principal
amount of the Tranche C-2 Term Loans made on the May 2006 Amendment Effective
Date, (x) in the case of Tranche C-4 Term Borrowings, in the aggregate principal
amount equal to the product of (A) the percentage set forth below opposite such
Term Loan Installment Date and (B) the sum of (I) the aggregate principal amount
of the Tranche C-4 Initial Term Loans made on the Amendment Effective Date and
(II) the aggregate principal amount of Tranche C-4 Delayed Draw Term Loans made
on or prior to the earlier of the Delayed Draw Expiration Date and such Term
Loan Installment Date, (y) in the case of Tranche C-5 Term Borrowings, in the
aggregate principal amount equal to the product of (A) the percentage set forth
below opposite such Term Loan Installment Date and (B) the aggregate principal
amount of the Tranche C-5 Term Loans made on the Incremental Effective Date and
(z) in the case of Tranche C-6 Term Borrowings, in the aggregate principal
amount equal to the product of (A) the percentage set forth below opposite such
Term Loan Installment Date and (B) the aggregate principal amount of the Tranche
C-6 Term Loans made on the Incremental Effective Date:

 

Date

  

Amount of
Tranche C-1

Term
Borrowings
to Be Repaid

    Amount of
Tranche C-2
Term
Borrowings
to Be Repaid    

Amount of
Tranche C-4

Term
Borrowings
to Be Repaid

   

Amount of
Tranche C-5

Term
Borrowings
to Be Repaid

   

Amount of
Tranche C-6

Term
Borrowings
to Be Repaid

 

September 30, 2006

   0.25 %   0.25 %   —       —       —    

December 31, 2006

   0.25 %   0.25 %   0.25 %   —       —    

March 31, 2007

   0.25 %   0.25 %   0.25 %   —       —    

June 30, 2007

   0.25 %   0.25 %   0.25 %   —       —    

September 30, 2007

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2007

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

 

7



--------------------------------------------------------------------------------

March 31, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2013

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

Term Facility Maturity Date

   93.25 %   93.25 %   93.50 %   94.25 %   94.25 %

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date.”

(b) Section 2.11(d) of the Credit Agreement is hereby amended by inserting the
text “, Tranche C-5 Term Borrowings, Tranche C-6 Term Borrowings” immediately
following the occurrence of the text “Tranche C-4 Term Borrowings” set forth
therein.

SECTION 6. Amendment to Section 2.12. Section 2.12 of the Credit Agreement is
hereby amended by inserting the following new subsection 2.12(e) at the end of
such Section:

“(e) Notwithstanding anything to the contrary, each prepayment of Term Loans
pursuant to Section 2.11(a) made on or before the date that is one year after
the First Amendment Effective Date in connection with any Repricing Transaction
shall be accompanied by a prepayment premium equal to 1.00% of the aggregate
principal amount of each such prepayment.”

SECTION 7. Amendment to Section 2.20. Section 2.20 of the Credit Agreement is
hereby amended by inserting the following new subsection 2.20(d) at the end of
such Section:

“(d) Notwithstanding anything to the contrary, any assignment of any Lender’s
Term Loans pursuant to Section 2.20(c) effected on or before the date that is
one year after the First Amendment Effective Date in connection with a Repricing
Transaction shall be accompanied by a prepayment premium equal to 1.00% of the
aggregate principal amount of the Term Loans assigned, with such premium to be
paid by the Borrowers in cash to the assigning Lender.”

SECTION 8. Amendment to Section 2.21.

(a) Section 2.21(a) of the Credit Agreement is hereby amended by:

(i) inserting the text “, Tranche C-5 Term Loan Commitments, Tranche C-6 Term
Loan Commitments” immediately following the occurrence of the text “Tranche C-4
Term Loan Commitments” set forth therein,

 

8



--------------------------------------------------------------------------------

(ii) deleting the text “and” immediately preceding the text “the Tranche C-4
Term Loans” set forth therein and replacing it with the symbol “, “ and

(iii) inserting the text “ the Tranche C-5 Term Loans and the Tranche C-6 Term
Loans” immediately following text “the Tranche C-4 Term Loans” set forth
therein.

(b) Section 2.21(b) of the Credit Agreement is hereby amended by:

(i) inserting the text “, Tranche C-5 Term Loans, Tranche C-6 Term Loans”
immediately following the first occurrence of the text “Tranche C-4 Term Loans”
set forth therein,

(ii) deleting the text “or” immediately preceding the second occurrence of the
text “Tranche C-4 Term Loans” set forth therein and replacing it with the symbol
“, “ and

(iii) inserting the text “Tranche C-5 Term Loans or Tranche C-6 Term Loans”
immediately following the second occurrence of the text “Tranche C-4 Term Loans”
set forth therein.

SECTION 9. Amendment to Section 3.12. Section 3.12 of the Credit Agreement is
hereby amended by inserting the following new sentence immediately following the
second sentence thereof:

“The proceeds of the Tranche C-5 Term Loans and the Tranche C-6 Term Loans will
be used (i) to fund the transactions described in clauses (f), (g) and (h) of
the definition of the term “Transactions” and/or (ii) for general corporate
purposes.”

SECTION 10. Amendment to Section 3.23. Section 3.23 of the Credit Agreement is
hereby amended by inserting the text “, the Tranche C-5 Term Loans and the
Tranche C-6 Term Loans” immediately following the occurrence of the text “the
Tranche C-2 Term Loans” set forth therein.

SECTION 11. Amendment to Section 3.24. (a) Section 3.24 of the Credit Agreement
is hereby deleted in its entirety and replaced by the following text:

“The Dutch Borrower is in compliance with the applicable provisions of the Dutch
Financial Supervision Act.”

 

9



--------------------------------------------------------------------------------

SECTION 12. Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby deleted in its entirety and replaced by the following text:

“SECTION 5.14. German Guarantor and Arkema Acquiror. Use all commercially
reasonable efforts to cause the following to be satisfied as soon as practicable
after the First Amendment Effective Date: (a) the supervisory board of the
German Guarantor and the Arkema Acquiror, as applicable, shall have approved its
execution of each Loan Document to which such entity shall be a party required
to be delivered on or after the First Amendment Effective Date, (b) the
Administrative Agent shall have received from the Arkema Acquiror a counterpart
of the Foreign Guarantee Agreement and each other Loan Document required to be
delivered on or after the First Amendment Effective Date to be entered into by
the Arkema Acquiror signed on behalf of the Arkema Acquiror, (c) the
Administrative Agent shall have received, on behalf of itself, the Lenders and
each Issuing Bank on such date, a favorable written opinion of legal counsel to
the Arkema Acquiror in the United States and Germany in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request, (d) the Administrative Agent shall have received, in the case of the
Arkema Acquiror and each Subsidiary Loan Party that is a subsidiary of the
Arkema Acquiror, each of the items referred to in clauses (i), (ii), (iii) and
(iv) of Section 4.02(d) of the 2005 Credit Agreement (with references therein to
the “Closing Date” to be deemed references to the date upon which the conditions
set forth in this Section 5.14 are satisfied, and disregarding the first
parenthetical in Section 4.02(d) of the 2005 Credit Agreement), (e) the
Collateral and Guarantee Requirement shall have been satisfied with respect to
the Arkema Acquiror and each Subsidiary Loan Party that is a subsidiary of the
Arkema Acquiror (with references therein to the “Closing Date” to be deemed
references to the date upon which the conditions set forth in this Section 5.14
are satisfied, and disregarding the second parenthetical in paragraph (b) and
the third parenthetical in paragraph (c) of the Collateral and Guarantee
Requirement), (f) unless otherwise agreed upon by the Administrative Agent, all
actions required by Sections 5.10(b) and (c) by the Arkema Acquiror and each
such Subsidiary Loan Party that is a subsidiary of the Arkema Acquiror shall
have been completed and (g) with respect to the German Guarantor and each
Subsidiary Loan Party that is a subsidiary of the German Guarantor, reasonably
satisfactory evidence of the continuing first-priority perfected Liens under the
Security Documents (to the extent intended thereunder) after giving effect to
the transactions described in clauses (f), (g) and (h) of the definition of the
term “Transactions”.”

SECTION 13. Amendment to Section 9.04. Section 9.04(b)(ii)(D) of the Credit
Agreement is hereby amended by deleting the text “OR” immediately preceding the
text “TRANCHE C-2 TERM LOANS” set forth therein and replacing it with the symbol
“, “ and is further amended by inserting the text “TRANCHE C-5 TERM LOANS OR
TRANCHE C-6 TERM LOANS” immediately following the occurrence of the text
“TRANCHE C-2 TERM LOANS” set forth therein.

SECTION 14. Amendment to Section 9.22. Section 9.22 of the Credit Agreement is
hereby deleted in its entirety and replaced by the following text:

“SECTION 9.22. Dutch Financial Supervision Act. On the date of this Agreement,
each Lender (including the Swingline Lender) and each Issuing Bank in respect of
the European Tranche or Canadian Tranche, but in case of the Canadian Tranche
only to the extent the Dutch Borrower has requested the issuance of a Revolving
Letter of Credit thereunder, hereby represents and warrants for the benefit of
the Dutch Borrower, the Administrative Agent and the other Lenders that it is a
PMP.”

 

10



--------------------------------------------------------------------------------

SECTION 15. Amendment to Schedule 9.22. Schedule 9.22 of the Credit Agreement is
hereby deleted in its entirety.

SECTION 16. Conditions to Funding. The obligations of the Incremental Lenders to
make the Tranche C-5 Term Loans and the Tranche C-6 Term Loans hereunder shall
not become effective until the date on which each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received (i) from the Dutch Borrower, at
or prior to the time required by Section 2.03 of the Credit Agreement, a
Borrowing Request with respect to the Borrowing of the Tranche C-5 Term Loans
and the Tranche C-6 Term Loans that complies with the requirements of
Section 2.03 of the Credit Agreement and (ii) from the Dutch Borrower and the
Incremental Lenders party hereto, either (A) a counterpart of this Amendment
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Incremental Effective Date, a favorable
written opinion of (i) O’Melveny & Myers LLP, special counsel for Holdings and
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) local foreign counsel reasonably
satisfactory to the Administrative Agent and its counsel as specified on
Schedule 2 hereto, in each case (a) dated the Incremental Effective Date,
(b) addressed to the Administrative Agent, the Lenders and each Issuing Bank on
the Incremental Effective Date and (c) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents and the Amendment Transactions as the
Administrative Agent shall reasonably request, and each of Holdings and each
Borrower hereby instructs its counsel to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation or limited liability
agreement, including all amendments thereto, of each Loan Party, (a) in the case
of a corporation, certified by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party as of a recent date from such
Secretary of State (or other similar official) or (b) in the case of a limited
liability company, (i) certified by the Secretary or Assistant Secretary of each
such Loan Party or other person duly authorized by such Loan Party or
(ii) otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

 

11



--------------------------------------------------------------------------------

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by such Loan Party dated the
Incremental Effective Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association or other equivalent
governing documents) of such Loan Party as in effect on the Incremental
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of any Borrower, the borrowings thereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Incremental Effective Date;

(C) that the certificate or articles of incorporation, articles of association
or limited liability agreement of such Loan Party have not been amended since
the date of the last amendment thereto disclosed pursuant to clause (i) above;

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer or other
person duly authorized by such Loan Party executing the certificate pursuant to
clause (ii) above; and

(iv) such other documents as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party on the Incremental Effective Date, the authorization of the
Amendment Transactions and any other legal matters relating to such Loan Parties
or the Loan Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received reasonably satisfactory
evidence of the continuing first-priority perfected Liens under the Security
Documents (to the extent intended thereunder) after giving effect to the
Amendment Transactions; provided that with respect to the German Guarantor and
the Arkema Acquiror and each Subsidiary Loan Party that is a subsidiary of the
German Guarantor or the Arkema Acquiror, such evidence may be delivered after
the Amendment Effective Date pursuant to Section 5.14 of the Credit Agreement,

 

12



--------------------------------------------------------------------------------

as amended by the Amendment; provided, further that each document listed on
Schedule 3 hereto may be delivered to the Administrative Agent within ninety
(90) days after the Amendment Effective Date (subject to extension by the
Administrative Agent in its reasonable discretion).

(e) The Administrative Agent shall have received a certificate from the chief
financial officer of the U.S. Borrower certifying that the U.S. Borrower and its
subsidiaries, on a consolidated basis after giving effect to the Amendment
Transactions, are solvent.

(f) On the Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Borrowers shall be in Pro Forma Compliance after giving
effect to the Tranche C-5 Term Loans and the Tranche C-6 Term Loans and the
application of the proceeds therefrom as if made and applied on the Incremental
Effective Date and (iii) the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers, dated as of the
Incremental Effective Date, confirming compliance with the conditions set forth
in clauses (i) and (ii) of this paragraph (e).

(g) There shall have not have occurred any Material Adverse Change (as defined
in the Acquisition Agreement).

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Incremental Effective Date pursuant to the Fee
Letter.

(i) A Reaffirmation Agreement substantially in the form of Exhibit A hereto (the
“Reaffirmation Agreement”) shall have been executed and delivered by each party
thereto.

Notwithstanding the foregoing, the obligations of the Incremental Lenders to
make Tranche C-5 Term Loans and Tranche C-6 Term Loans shall not become
effective unless each of the foregoing conditions is satisfied at or prior to
5:00 p.m., New York City Time on August 15, 2007 (and, in the event such
conditions are not so satisfied, this Amendment shall terminate at such time).

SECTION 17. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and to each of the Incremental Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

(b) Neither the performance by any Loan Party of the Amendment Transactions, nor
compliance by such Loan Party with the terms and provisions of the Reaffirmation
Agreement (and, in the case of the Borrowers, this Amendment), will (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or

 

13



--------------------------------------------------------------------------------

other constitutive documents (including any partnership, limited liability
company or operating agreements) or by-laws of such Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which such
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 17(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings (prior to a Qualified IPO),
the Borrowers or any Subsidiary Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

(c) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Incremental Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.

SECTION 18. Effectiveness; Amendments; Counterparts. (a) Sections 3(a) (with
respect to the addition of the definitions of “Arkema Acquiror”, “Dutch
Financial Supervisory Act”, “First Amendment Effective Date” and “Repricing
Transaction” only), 3(e), 3(h), 3(i), 3(j), 3(l), 3(m), 3(n) 3(q), 6, 7, 11, 12,
14 and 15 of this Amendment shall become effective as of the date first above
written when (i) the Administrative Agent shall have received (A) in the case of
Holdings and the Borrowers, counterparts of this Amendment bearing the
signatures of Holdings and the Borrowers and (B) in the case of the Lenders,
counterparts of this Amendment that, when taken together, bear the signatures of
the Required Lenders, (ii) all fees and expenses payable by the Borrowers
pursuant to the Fee Letter shall have been paid and (iii) with respect to
Sections 3(a) (with respect to the addition of the definition of “Repricing
Transaction” only), 6 and 7 of this Amendment only, Section 3(b) of this
Amendment has become effective upon satisfaction of the conditions set forth
below in Section 18(b).

(b) Section 3(b) of this Amendment shall become effective as of the date first
above written when (i) the Administrative Agent shall have received (A) in the
case of Holdings and the Borrowers, counterparts of this Amendment bearing the
signatures of Holdings and the Borrowers and (B) in the case of the Lenders,
counterparts of this Amendment that, when taken together, bear the signatures of
each Term Lender or, to the extent the Required Lenders have executed this
Amendment and any Term Lender has not executed this Amendment, a counterpart of
the Master Assignment Agreement in the form attached hereto as Exhibit B bearing
the signature of such Term Lender and its corresponding Increasing Lender (as
defined in the Master Assignment Agreement) and (ii) all fees and expenses
payable by the Borrowers pursuant to the Fee Letter shall have been paid.

 

14



--------------------------------------------------------------------------------

(c) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by Holdings, the Borrowers, the
Administrative Agent and the requisite Lenders under Section 9.08 of the Credit
Agreement (after giving effect to this Amendment). This Amendment may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 19. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Banks, the Borrowers or any other Loan Party under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. After the date this Amendment becomes effective, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute an “Incremental Assumption Agreement”, the
Incremental Lenders shall constitute “Lenders”, this Amendment and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Tranche C-5 Term
Loans and the Tranche C-6 Term Loans shall constitute “Incremental Term Loans”
and “Term Loans” and the Tranche C-5 Term Loan Commitments and the Tranche C-5
Term Loan Commitments shall constitute “Incremental Term Loan Commitments”, in
each case for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 20. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Incremental Effective
Date as modified hereby. Notwithstanding any provision of this Agreement, the
provisions of Sections 2.16, 2.17, 2.18 and 9.05 of the Credit Agreement as in
effect immediately prior to the Incremental Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Incremental Effective Date.

SECTION 21. Security. Notwithstanding anything to the contrary in any Loan
Document, it is understood and agreed that the obligations of the Dutch Borrower
in respect of the Tranche C-5 Term Loans and the Tranche C-6 Term Loans shall
not be secured by any Collateral (as defined in the Collateral Agreement) of
Holdings, the U.S. Borrower or any Domestic Subsidiary Loan Party.

 

15



--------------------------------------------------------------------------------

SECTION 22. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 23. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment, to
the extent required by Section 9.05 of the Credit Agreement.

SECTION 24. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.

SECTION 25. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HEXION LLC,

By:

 

 

Name:

 

Title:

  HEXION SPECIALTY CHEMICALS, INC.,

By:

 

 

Name:

 

Title:

  HEXION SPECIALTY CHEMICALS CANADA, INC.,

By:

 

 

Name:

 

Title:

  HEXION SPECIALTY CHEMICALS B.V.,

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

HEXION SPECIALTY CHEMICALS UK LIMITED,

By:

 

 

Name:

 

Title:

 

BORDEN CHEMICAL UK LIMITED,

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as

Administrative Agent and as an Incremental Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH as an Incremental Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL AMENDMENT AND AMENDMENT NO. 1, DATED AS OF
JUNE ___, 2007, TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
NOVEMBER 3, 2006, AMONG HEXION LLC, HEXION SPECIALTY CHEMICALS, INC., THE OTHER
BORROWERS PARTY THERETO, THE LENDERS AND AGENTS PARTY THERETO AND JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT (A) If the undersigned signatory is
identified on Schedule 1 as an Incremental Lender, the undersigned signatory, in
its capacity as an Incremental Lender, hereby agrees to make Tranche C-5 Term
Loans and/or Tranche C-6 Term Loans to the Dutch Borrower on the terms set forth
in Section 17 of the Amendment; (B) [Reserved]; and (C) If the undersigned
signatory is a Lender under the Credit Agreement, the undersigned hereby
consents to the amendment of the Credit Agreement on the terms set forth in the
Amendment

 

Lender Name

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 